 180DECISIONSOF NATIONAL LABOR RELATIONS BOARDPandjirisWeldment Company and District No. 9, In-TRIAL EXAMINER'S DECISIONternational Association of Machinists and AerospaceWorkers,AFL-CIO. Cases 14-CA-6241 and 14-RC-6671April 6, 1972DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn December 18, 1971, Trial Examiner Arthur M.Goldberg issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief. The Trial Examiner also foundthat Respondent's unlawful conduct had interferedwith the election held on May 6, 1971, in Case 14-RC-6671 and recommended that the election be setaside.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Boardadopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent,PandjirisWeldment Company, St.Louis,Missouri, its officers,agents,successors, andassigns,shall take the action set forth in the TrialExaminer's recommended Order.It isfurther ordered that those allegations in thecomplaint as to which no violations have been foundare herebydismissed.It is alsofurther ordered that the election held onMay 6, 1971, in Case 14-RC-6671 be, and it herebyis, set aside.[Direction of Second Election andExcelsiorfn.omitted from publication]iThe Respondent has excepted to certaincredibilityfindingsmade by theTrial Examiner.It is the Board's establishedpolicy not to overrule a TrialExaminer's resolutions with respectto credibilityunless the clear preponder-ance of all the relevant evidence convinces us that the resolutions are incor-rect.Standard Dry Wall Products, Inc.,91 NLRB 544, enfd 188 F 2d 362(C.A. 3).We havecarefully examinedthe record and find no basis forreversing his findings.ARTHUR M. GOLDBERG, Trial Examiner: Pursuant to theRegional Director's Supplemental Decision and Order Di-recting Hearing and Order Consolidating Cases and Noticeof Hearing, issued on June 24, 1971,1 heawas held in St.Louis,Missouri, on August 9, 10 and 11ring.The effect of thisorder was to consolidate for hearing the complaint issued onJune 18 based upon a charge filed by District No. 9, Inter-national Association of Machinists and Aerospace Work-ers,AFL-CIO (hereinafter called the Machinists, Union orthe Charging Party), on May 11, with certain matters dis-closed by the investigation of objections filed by the Unionto the election conducted on April 6 which the RegionalDirector found "raise substantial and material issues of factcritical to the disposition of the issues of whether the elec-tion should be set aside." It was further ordered that Case14-RC-6671 be transferred to the Board.The complaint allegedthat PandjirisWeldment Compa-ny (hereinafter called the Respondent or the Company) byvarious statements of its president and supervisors had vio-lated Section 8(a)(1) of the National Labor Relations Act,as amended (hereinafter called the Act), that the Union hadrepresented Respondent's employees since January 28, andthat since that date the Union had requested recognitionand the Company refused to bargain collectively with theUnion in violation of Section 8(a)(5) of the Act. The con-duct which was found to raise substantial questions as to thevalidity of the representation election consisted of the sameconduct as had been alleged in the complaint. TheRespondent's answer denied all material allegations of thecomplaint.All parties were represented at and participated in thehearing and were afforded full opportunity tole heard, tointroduce evidence, to examine and cross-examine witness-es, to present oral argument, and to file briefs. Oral argu-ment was waived and briefs were filed by the GeneralCounsel and the Respondent.Upon the entire record in the case,2 from my reading ofthe briefs, and from my observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACTITHE BUSINESSOF THE RESPONDENTPandjirisWeldment Company, a Missouri corporation,is engaged in the manufacture, nonretail sale and distribu-tion of welding positioning equipment and related productsand maintains its plant in St. Louis, Missouri, the onlyfacility involved in this proceeding. During the calendaryear 1970, which period is representative of its operationsduring all times material herein, Respondent, in the courseand conduct of its business operations, manufactured, soldand distributed at its St. Louis, Missouri, plant, productsvalued in excessof $50,000, of which products valued inexcess of $50,000 were shipped from said plant directly topoints located outside the State of Missouri.The complaint alleged, the answer admitted, and I findthat the Company is and has been at all times materialherein an employer engaged in commerce within theiUnlessotherwise noted all dates hereinafter werein 1971.2On September 28 the GeneralCounsel fileda Motion toCorrect Tran-script which was disposed of by an Order Correcting Transcriptissued onNovember 18, 1971, correcting the transcript as moved by the General Coun-selwithadditionalerrorsfound by the Trial Examiner.196 NLRB No. 34 PANDJIRIS WELDMENT COMPANY181meaning ofSection 2(6) and (7) of the Act and meets theOf the 40 authorization cards received into evidence 12Board's standards for assertion of its jurisdiction.were stipulated to by the parties and an additional 21 werereceived without objection by the Respondent. The cards11.THELABOR ORGANIZATION INVOLVEDreceived by stipulation were signed by:George BaumanJohn KranefussDistrict No. 9, International Association of MachinistsThomas W. BiehlVirgilMoriceand Aerospace Workers, AFL-CIO, is and has been at allJoe C. BlackburnCharles J. Rigdontimesmaterial herein a labor organization within theThomas H. Boulch, Sr.Joseph L. Sanchezmeaning of Section 2(5) of the Act.James E. CreggerDavid A. VanceHenry L. GrovesStephen A. WayantIIITHE UNFAIR LABOR PRACTICESThe employees signing cards received without objectionA.The Organizing Campaign,the Union'sMajority and Demand for RecognitionOn January 25, the Union held an organizing meeting atRigazzi'sRestaurant attended by 30 to 35 of Respondent'semployees.The participants at the meeting were seated ata long table with the Union's representatives at one end.After discussion of organization of the plant and of theemployees joining the Union,authorization cards werepassed out which all of the employees at this meeting signedand returned to the Union representatives.Additional au-thorization cards were given to employees at the meeting tosolicit other of Respondent's personnel who had not attend-ed. Bagwell,a union agent,testified that the Union receivedadditional signed authorization cards in the mail on Janu-ary 26 and 27.At the hearing the General Counsel introduced into evi-dence 40 cards signed by employees authorizing the Unionto represent them.The cards read as follows:YES, I WANT THE I.A.M.I, the undersigned employee of(Name of Compa-ny)authorize District 9, International Asso-ciation of Machinists and Aerospace Workers (IAM)to act as my collective bargaining representative forwages,hours,and working conditions.Spaces then follow for the name of the employee, date ofsignature, home address,phone number,city,State, zipcode,fob title,department,and shift.Before the space provided for signature the following appears: "Sign hereX."Under this is added:NOTE:This authorization is to be SIGNED andDATED in employeesown handwriting. YOURRIGHT TO SIGN THIS CARD IS PROTECTED BYFEDERAL LAW.At the bottom of the card a space is provided for ac-knowledgment of receipt proceeded by the following words:RECEIVED BY (Initial).The Supreme Court inN.L.R.B. v.Gissel Packing Co.,395U.S. 575,607, resolved the then existing conflict among theCircuits in favor of approving the Board'sCumberlandrule 3 as to the validity of authorization cards.As set forthby the Court inGissel Packing,4theCumberlandrule pro-vides as follows:If the card itself is unambiguous(i.e., states on itsface that the signer authorizes the union to representthe employee for collective bargaining purposes andnot to seek an election),itwill be counted unless it isproved that the employee was told that the card was tobe usedsolelyfor the purpose of obtaining an election.[Emphasis in original]The Union's card meets the test of unambiguity statingon its face that the signer authorizes the Union to act as hiscollective-bargaining representative for wages,hours andworking conditions.'CumberlandShoe Corp.,144 NLRB 1268.4 395 U.S. 575, 584.were:Howard AdamsDale Olli eVernon L. AllenEdward heartJohn AtkinsRobert PursleyRichard J. BeckerGary RayEarl BornemannCalvin RobinsonGarland GriffinHenry SchooPaul GrimmJerry D. SmithThomas HowardWayne StockmanWilliam C. LongsdonL. J. StoneOllrey H. MuellerElvio TarticchioJ.ThomaAs to the remaining seven cards there were objections totheir receipt by the Respondent which were overruled andthe cards received in evidence. Those cards were signed bythe following employees:Mourel Maschmeyer and William OldenburgBoth Maschmeyer and Oldenburg testified that they hadfilled out the entire card and signed their names to the card.Respondent objected to the receipt of these cards becauseat sometime unknown and by a person unknown in the caseof Maschmeyer's card his name, address and phone numberhad been printed on the bottom of the card and in the caseof Oldenburg his name and street address had been printedin a more legible fashion than he had filled out the card. Ido not find that this addition of a more clear rendition ofmaterial which the employee in each case had put on thecard in any way vitiates the unambiguous designations ofthe Union.Harold Babcock, Richard Evansand Franklin E. SelbySelby testified that he attended the meeting at Rigazzi'sRestaurant on January 25 and signed his card on that occa-sion.However, Selby could not testify that he had himselfput the date on the card. Respondent objected to the receiptof Selby's card on that basis.Babcock testified that he signed his card on January 27in the plant. Babcock testified that while he signed the cardhe did not know who had completed the balance of theinformation spelled out thereon.Evans testified that he had signed his authorization cardon January 26, the morning after the meeting at Rigazzi's.This card had been filled out by employee Ray and Evanssigned the card. Respondent objected to receipt of Evans'card because he had not filled out any material other thansigning his name.In each case the employees testified that they had signedthe authorization card. There is no evidence that the em-ployee was unaware of the effect of the signing of the cardand the mere fact that all or part of the material containedon the card had not been filled in by the employee does notvitiate the act of unz ibiguously designating the Union torepresent them. 182DECISIONSOF NATIONALLABOR RELATIONS BOARDFreddie H. DavisRichard Becker testified that he had seen Davis sign thecard in question at Rigazzi'sRestaurant when Becker wassitting across the table from Davis.Becker testified that hewas positive that the signature on the card was that of Davisbecause he had seen Davis'signature on his driver's licenseat another time. Respondent objected to the receipt of Da-vis' card on the grounds that Becker could not testify to itsauthenticity. This objection was overruled and the card wasreceived on the basis of Becker's positive and credited testi-mony that he could identifythe signatureas that of FreddieH. Davis.Jerry D. WillieWillie testified that he had signed the card in the shopafter receiving it from fellow employee Paul Grimm andthat after signing Willie passed the card to employee Rob-inson.Willie did not know what happened to the card afterhe gave it to Robinson. Respondent objected to the receiptof Willie's card on the ground that there was no connectionbetween the time the card was signed and the time it wasturned over to the Regional Office as part of the Union'sshowing of interest in support of its petition for a representa-tion election.This objection was overruled and the cardwas received.The fact that the employee who signed thecard was not aware of its whereaboutsat anytime after heunambiguously designated the Union to be his collective-bargaining re resentative in no way vitiates its affect as hisdesignationoT the Union.-The complaint alleged, the answer admitted and I findthat all production and maintenance employees at theRespondent's St. Louis,Missouri,facility, excluding officeclerical and professional employees, guards and supervisorsas defined in the Act, constitute a unit appropriate for thepurposes of collective-bargaining within the meaning ofSection 9(b) of the Act.At the hearing the Respondent produced a payroll list asof January 28 which was received into evidence by stipula-tion of the parties. There were 75 names of employees in thebargaining unit as of January 28.Of the employees on thispayroll list 40 signed valid authorization cards designatingthe Union as their collective-bargaining agent.On January 28 the Union sent to the Company by certi-fied mail return receipt requested a letter requesting recog-nition as the collective-bargaining agent for the employeesin the bargaining unit. The Company's attorney respondedto the Union's demand for recognition on January 29 stat-ing "this matter should be handled in accordance with theestablished procedure of the National Labor RelationsAct."I find therefore, that at the time of the Union's demandfor recognition on January 28, there were 75 employees inthe collective-bargaining unit.Based upon the analysisabove, the Union possessed valid authorization cards from40 of the employees in the unit and thus, on the date of itsdemand for recognition,the Union represented a majorityof the employees in the unit.B.Pandjiris' SpeechIf sustained by the evidence,the most pervasive violationof the Act alleged in the complaint concerns a speech assert-edly made by Company President Pandjiris to the employ-ees early in April.The complaint allegations concerning thisasserted violation are set forth in paragraph 5 of the com-plaint as follows:A. On or about April 9, 1971, President Pandjiristhreatened employees in order to discourage employ-ees'Union activities, by stating to assembled employ-ees that he could close the plant if employees selectedthe Union as their bargainin g representative.B.On or about April 9, 1971, President Pandjirisimpliedly promised employees benefits in order to dis-courage employee Union activities, by stating to as-sembled employees that he was open for suggestions astoways employees thought the plant could be im-proved.1.Conflicting versions of the speechThree of General Counsel'switnessesgave testimonydirectly or indirectly going to the question of whether Pand-iris violated the Act in a speech to the employees. Employeechard J. Becker, an active Union adherent, testified thatPandjiris made two speeches to the employees in which hedid not use a prepared text. Becker testified that in the firstof these extemporaneous speeches Pandjiris spoke about theavailability of work and stated that he was to have a meetingwith Maloney Electric, a Company customer, and that hewas to discuss with Maloney prices for Company productswhich Maloney purchased. In this first extemporaneousspeech, Becker claimed that Pandjiris said that Maloneywas forcing him to lower his prices which would result in theCompany's inability to grant wage increases and that hehimself could not afford to buy a new car. Further,Beckerstated that in this first speech Pandjiris told the employeesthat he was open for suggestions as to ways to improve theplant and that he found he was unable to bargain with theshop committee. Becker testified that Pandjiris' secondspeech without a prepared text was given early in April tothe employees assembled in the Company warehouse. Beck-er stated that Pandjiris opened this second speech with thefollowing words, "men, your union ain't worth a shit." As-sertedly, Pandjiris went on to state that he could shut downthe plant for 2 years if he so desired, that the employeescould walk the streets on a picket line, that he could hireother men to come in to do their work and that no onewould lose money other than the employees. Beckerclaimed that Pandjiris stated that it made no difference tohim if the plant remained open or was shut down. Finally,Becker claimed that Pandjiris spoke about the possibility ofhis selling the plant and stated that no one could stop himfrom selling if he decided to do so.Becker, a Company employee for approximately 7 years,admitted that he had never before heard Pandpns use theword "shit."Gary Ray, also active for the Union, testified that Pand-jiris gave two speeches without a prepared text. It was in thesecond of the speeches, Ray claimed, that Pandjiris beganhis talk by stating that the "machinist union isn't worth ashit."Ray testified that Pandjiris told the men that theycould vote the Union in and put up a picket line and thathe didn't care if they put up a picket ten feet high becausehe could hire new men off the street to take their places orclose down the shop for a number of years. It would be themen, Pandjiris assertedly stated, who would be out on thestreet without ajob. Becker claimed that in his speech Pand-jiris talked about elections at the McDonell-Douglas plantand noted the difficulties the Machinists was having therein retaining the loyalty of the employees. Becker stated hisbelief that Pandpns spoke about McDonell-Douglas on justone occasion during the period preceding the election. Dur-ing cross-examination Ray first insisted that Pandjiris hadusedthe opening phrase as he and Becker had testified.Later Ray stated that he was not sure word for word whatPandjiris had said and that he might have stated that the PANDJIRISWELDMENT COMPANYUnion was "no g-d damn good." Further, Ray claimed thatitwas in the second assertedly violative speech that Pandjir-is spoke about Maloney Electric's efforts to secure a cut inprice on the products it was buying from the Company.In his second appearance as a witness, Ray testified thatPandjiris' two extemporaneous speeches were given on suc-ceeding days and that it was the second speech, concerningwhich he had testified previously, in which Panjiris hadcharacterized the Union and spoken about a possible strikeand shutdown of the plant. Further, Ray testified that in thefirst of these two speeches on succeeding days, Pandjiris hadbrought out pads of paper and asked men to take notes. Raytestified that he was certain that one of the employees whohad taken notes at Pandjiris' extemporaneous speech wasHoward Adams and that Adams had written on his pad thatPandjiris had stated the Union was not worth 'a shit."Adams was not called to testify. Although he testified thatPandjiris had given two speeches without the use of a pre-pared text, Ray further stated that Pandjiris had made aspeech in January at the time the Company had announceda wage increase. in this January speech, Ray testified, Pand-is spoke about the Company s business conditions butkay stated his belief that Pan iris did not mention Malo-ney Electric at that time. He claimed that Pandjiris statedthat money was tight, that the Company president believedhe was giving a fair wage increase and asked the men tothink about this offer and to accept it.John Kranefuss testified that he was present at all ofPandjiris' speeches and that at the talk given by the Compa-ny president in early April Pandjiris had told the men thathe was open to suggestions from the employees on ways tobetter conditions around the shop. Pandjiris told the menthat he was willing to answer any questions they had aboutconditions in the plant and that if he could not answer thequestions then he would look up the answers and post themon the bulletin board.Kranefusstestified that this was theonly occasion upon which Pandjiris made such a statement.When the Respondent's attorney read a ppars raph fromPandjiris' prepared speech of April 16 5 Kranefuss stated,"that could have been what he said." The paragraph fromthe April 16 speech read to Kranefuss is as follows:I hope you ask any questions you might have of yourforeman, supervisorsor managementand we will doour best toanswer them. If we don't have the answer,we will get it for you. If your question is of generalinterestto everybody, we will post the answer for ev-erybody to see.Employee Donald Campbell, not a union supporter, testi-fied that Company President Pandjiris made three speechesbefore theelection,during two of which he read from aprepared text. The extemporaneous speech was deliveredabout the middle of January at the time of a shopwide wageraise.Campbell recalled that Pandjiris was attempting toexplain the Company's situationto the employeesin rela-tion to theirwage increaseand insurance benefits. Campbelltestifiedthat Pandjiris told the men that Maloney Electrichad forcedhim to comedown on his prices some 20 percentfrom what he had charged in the previous year. It wasduring this speech, Campbell stated, that Pandjiris tooknotes of comments by the employees and as well had threemen take notes on pads of paper which he gave to them.Campbell stated that he could not recall a speech deliveredby Company President Pandjiris from that of mid-JanuarytoMay 6, the date of the election, when Pandjiris did notread from a text. Campbell noted that the January speech3A copy of this April 16speech was attached as an exhibit to the RegionalDirector'sReport onObjectionsto Elections.183was given before the Union appeared on the scene and thatas far as he could remember there had not even been men-tion of the Union. However, the men were unhappy aboutthe amount of the raise given by the Company and wereupset that they would be required to pay approximately $3of the cost of their insurance coverage.Campbell, who has worked for the Company for approxi-mately 8 years, testified that he could not recall Pandjirisever using the words "shit" or "damn" to an assembledgroup of employees.Company President Anthony Pandjiris testified that hedelivered three speeches to the employees between January1and May 5. In two of those speeches he had a preparedtext from which he spoke. The one speech during which hedid not utilize a prepared text was given some two or threeworking days after the Company gave an increase to theemployees sometime between January 5 and 10. Pandjirisexplained that the Company has granted wage increases tothe employees during January for the past 16 years. Pandjir-is claimed that in this extemporaneous January speech heasked the men to reestablish a functioning shop committeeso that a line of communication could be established be-tween management and the employees. Further, Pandjiristestified that in this January speech he told the men ofjtherequirement by Maloney Electric that he reducehis sellingprice on products sold to Maloney by 20 percent. He statedthat he mentioned that he could not afford to purchase anew car for himself. It was in this speech, Pandjiris stated,that he asked the men to give him questions so that he couldbetter understand problems in the shop. The problem whichwas concerning him, he stated, was the refusal of the thenexisting shop committee to accept the raise granted by theCompany which Pandjiris believed was "consistentwith thetimes." Further, Pandjiris testified that at this time the Com-pany had asked the men to pay approximately one-third ofa substantial increase in premium cost levied by Blue Cross-Blue Shield.Pandjiris denied ever using the word "shit" or ever sayingthat the Union was "no damn good" or "no g-d damngood." Pandjiris further denied that he had ever told theemployees that he would close or sell the plant or that theyycould erect a 10-foot wall around the plant or close it foryears.2.Background to Pandjiris'January speechFor some 16 years,following the time that the Boilermak-ers ceased to represent Respondent's employees,there hadbeen a shop committee in existence at the Company. Alsoduring those 16 years the Company had granted a wageincrease to the employees eachJanuary.Pandjiris testifiedthat for some 25 or 26 years he had given a speech to theemployees at the time of shopwide pay raises.When theCompany determined the amount of the pay raise in Janu-ary 1971,the shop committee was called in and the amountof the raise was announced to them.Pandjiris testified thathe could see that the men were not happy with the amountand at thattime GaryRay stated "that he didn't think thiswould fly or that they would buy it." Also at or about thetime that the January pay raise was announced the thenexisting shop committee ceased to function as an operatinggroup.testified that because the committee was nolonger functioning,in his extemporaneous speech in Janu-aryhe askedthe men to return to him a functioning commit-tee.He explained that he wanted the committee to meetwith management so that management could hear what themen had on their minds and what they expected"to havedone about it." 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDGary Ray agreed that Pandjiris had asked the men in theshop to selecta new committee,but it is his claim that thisoccurred in the latter part of March or the early part ofApril rather than in January as Pandjiris had stated.The sequence of events consistingof the announcementof a wage increaseunsatisfactory to the men and of theCompany's expectationthat the men would share part ofthe increased cost of theinsurance, the failure of the shopcommitteeto continue to function as a viable body, Pandjir-is'speech to the employees in which he explained theCompany'sfinancialcondition and its inability to grant awage increasehigher than that which had been announced,followed bythe organizing campaign inthe latter part ofJanuary leads me to the conclusion that the content of theJanuary speechas testifiedto by Pandjiris and employeeCampbellisan accurate renditionof what actually oc-curred.3.Conclusions and findingsI conclude that the General Counsel has failed to sustainthe allegations of paragraph 5 A and B of the complaint,supra.I- reach this conclusion not only because I creditCompany President Pandjiris over Gary Ray and RichardBecker on the basis of the impressions I derived during theirappearances on the stand,but also because of certain incon-sistencies in the versions of the speech which allegedly tookplace in April as testified to by Ray and Becker.Thus,Ray testified that he believed that Pandjiris hadspoken about McDonell-Douglas on just one occasion dur-ing the period preceding the election.However,in the pre-pared speech which Pandjiris delivered on May 5 which isattached to the Regional Director's Supplemental Decisionand Order Directing Hearing and Order ConsolidatingCases and Notice of Hearing as exhibit 6,the followingappears:Close to 9,000 machinist members voted against themachinist at McDonell-Douglas a while back whenanother union tried to get into that plant.Itwould appear that the statement which Ray claimedwas made during the speech which Pandjiris allegedly madeextemporaneously early in April was actually contained inthe prepared speech which the Company president deliv-ered on May 5Further,Ray testified that Pandjiris had referred to hisnegotiations with Maloney Electric and the cut in the priceof the Company's products to Maloney in the second of hisextemporaneous speeches,the one in which he allegedlyviolated the Act. However,General Counsel's witness Beck-er testified that it was in Pandjins'first speech without notesthat he had told the Company em loyees of a meeting withMaloney Electric and the price ofpproducts to that custom-er.The sequence of events starting with the announcementof the wage increase and terminating with the Union's or-f anizing campaign leads to the conclusion,however, thatandjiris'reference to his negotiations with Malone tookplace in the extemporaneous speech he admittedly deliveredto the employees in January prior to the advent of theUnion.Finally,the language which Becker and Ray attributed toPandjiris in the allegedly violative speech and his assertedcharacterization of the Union lead me to discredit that testi-mony concerning that speech.During his appearance on thestand I found Pandjiris to be a credible witness. His testimo-ny as to the events concerning the wage increase,the func-tioning of the shop committee and the speech he deliveredto the employees in January rings true.Aside from creditingPandjiris as a witness and thus crediting his denial of havingused the purported language in his speech to the employees,from my observation of him I find that the use of suchlanguage is out of character with the person who appearedbefore me. Further, in reaching this conclusion, I have givendue weight to the testimony of Campbell and GeneralCounsel's witness Becker, both long-time Company em-ployees who testified that they had never heard Pandjirisuse such language in contact with his employees.Accordingly, I shall recommend dismissal of these allega-tions of the complaint.C.Interrogation and Threats1.Gary Ray and Plant Superintendent ProtteGary Ray testified that on the Thursday or Friday priorto the May 6 election Plant Superintendent Protte came toRay's work station and opened a conversation by statingthat the Respondent could not pay any more money to theemployees.Protte told Ray that if the Union got in Pandjiriscould not pay any more moneyand would shut the plantdown before he would permit the Union to tell him what todo. Protte pointed out that if Pandjiris shut the plant downeveryone would be out of a job.Further,Protte stated thatif the Union was selected by the employees the Companymight do away with the machine sho and have all of thatwork done on the outside. Ray testified that no one otherthan he and Protte was present during this conversation.Protte testified that he had a conversation with Ray con-cerning Ray's inquiry as to why the Company was subcon-tracting work at a time when work was needed in the shop.Protte explained that the Respondent had commitmentsand schedules which had to be met and was subcontractingwork because it could not afford to wait for production inits own facilities.Protte denied telling Ray that the Respon-dent would shut down the machine shop.Protte deniedhaving any conversation with Ray about the Union prior tothe election.Protte claimed that there was "not too much"discussion of the Union between supervisors and employeesprior to the election.However,he admitted that during the3-month period prior to the election he might have talkedto some of the employees about the Union, answering ques-tions they put to him.In rebuttal Ray testified that the conversation concerningthe contracting out of work while men were underemployedin the shop had occurred in February at a time when Raystill considered himself to be a member of the shop commit-tee.Ray's version of that conversation conformed withProtte's testimony.Ray testified that Protte's statement con-cerning the possible closing of the machine shop had oc-curred in a different conversation,approximately a weekprior to the election.Ido not credit Protte's denial of the conversation aboutthe Union approximately I week prior to the election astestified to by Ray. In view of the speeches delivered to theemployees by Pandjiris and the number of communicationsaddressed to them during the period preceding the election,Ido not credit Protte's claim that there was "not too much"discussion of the Union between supervisors and employeesprior to the election.It stands to reason that this was amatter of much concern to all employees in the shop Accordingly,Ifind that in the conversation between Protteand Ray the plant superintendent threatened that the Com-pany might close the plant or the machine shop if the Unionwas selected by the employees as their bargaining represen-tative. PANDJIRIS WELDMENT COMPANY2.Robert Pursley and Foreman FearEmployee Robert Pursley testified that about 3 daysbefore the election his foreman, Dave Fear, came toPursley's work area and initiated a conversation in whichFear stated that the Union was not worth a "shit" and thatthe Union would lose. Fear stated that if the Union wereselected the welders would be classified and that half thewelders or a majority of those presently employed would beplaced in the lowest classification and would not receive anyraises.6Fear asked Pursley what he thought about the Un-ion and Pursley replied that he wanted the Union becauseof job security, giving Fear an example of the way theCompany shifted employees around on the 'ob.Fear denied having any conversation with Pursley con-cerning the Union prior to the election and specificallydenied the various points raised as to interrogation andclassification of the welders as testified to by Pursley.Based upon my observation of Pursley and Fear duringtheir appearancesas witnessesbefore me, I credit Pursley'sversion of the incident. Pursley's claim as to the languageused by Fear is not unusual in shop talk. Accordingly, I findthat Foreman Fear unlawfully interrogated Pursley con-cerning his desires for unionization of the plant and threat-ened loss of benefit should the Union be selected.3.Gary Ray and Assistant ShopSuperintendent Caesar ValliGary Ray testified that on May 3 or 4, the Monday orTuesday before the election,Assistant Shop SuperintendentCaesar Valli came to Ray's work station and initiated aconversation by stating that he had waited until everyoneelse had their say about the Union and now he wanted tospeak to Ray about it. Valli asked Ray how he was leaningbetween the Union and the Company.Ray asked what Vallihad on his mind and the supervisor stated that Ray knewthe Company had been good to everyone and asked whyRay thought the Union was needed.Ray replied that theUnion was needed because the Company was hiring peopleoff the streets who were getting jobs`off of men that s beenthere three or four years and such as that."Valli then statedthat Pandjiris was paying top wages,couldn't pay any moreand that if the men brought the Union in Pandjiris wouldeither have to sell the plant or close it down because of hisinability to pa higher wages.This would result in everyonelosing their]obs. Ray testified that Valli concluded by say-ing, "Well think about it for a while,you're kind of a leader,the men kind of look up to you a little bit so why don't youthink about it and try to come to our side a little." Raytestified that at the representation hearing some monthsbefore he had testified for the Union and Valli had testifiedfor the Company.Valli denied speaking to Ray about the Union prior to theelection.However,Valli stated that at one time he had beentalking to employee Harry Schoo who had stated he hadtried to place a bet with Ray on the outcome of the election.Schoo told Valli that he could not make the bet and suggest-ed that Valli attempt to do so.Thereafter, Valli asked Rayyif the bet was still open.Valli claimed that Ray replied, "Idon't know how all this started,Iwish it would have neverstarted.Iwish I have never got involved.Idon't think thecompany needed a union,and now everybody seems to bemad at me,nobody talks to me."Valli explained that bettingwas not unusual in the plant.6 Pursley testified that at present the Company does not classify its weldersand all received the same rate of pay.185In rebuttal Ray agreed that Schoo had at one time at-tempted to place a bet with him concerning the union elec-tion. This had occurred about 1 month prior to the election.After this conversation with Schoo, Valli approached Rayand stated that he had heard that Ray wanted to bet on theUnion but Ray refused to bet with Valli. Ray testified thatthis conversation concerning the bet was entirely differentfrom the one with Valli a few days prior to the election.In view of Ray's deep involvement with the Union's or-ganizing campaign, as exemplified by his testifying for it atthe representation hearing, Valli's claim that Ray had saidhe felt that the Company did not need a Union and that Raywished that he had never been involved in the campaignrings false. Accordingly, I credit Ray's testimony concern-ing the May 3 or 4 conversation with Valli and find thatValli interrogated Ray concerning his sympathy toward theUnion, threatened Ray with plant closing if the Union wasselected to represent the employees and sought to recruitRay to work for the Company against the Union.4.Richard Evans and Foreman FearEmployee Richard Evans testified that several days be-fore the election he walked to the back door of the plantwhere Foreman Dave Fear and Inspector Don Campbell,an hourly rated employee,were engaged in conversation.Evans testified that a conversation ensued between himselfand Fear but could not recall who had started the discus-sion.Evans claimed that Fear started the conversation bysaying that he did not think the Union was worth "a shit. "Fear stated that if the Union got in they would be in a lotmore trouble than without the Union,that the Union wouldask for many things,the employees would go out on strikeand they would be walking the streets for a long time. Evansclaimed that Fear said that he should look at McDonell-Douglas where the Machinist Union had been kicked out.Evans testified that Campbell's contribution to the conver-sation was a statement that he had been a member of un-ions,that in his opinion they were no good and that he didnot want the Union under any circumstances.Campbell testified that Evans had initiated the conversa-tion with Fear by asking what the foreman thought aboutthe Union and that Fear had replied as testified toby Evans.Campbell stated that Fear had told Evans that he did notbelieve the Union would do Evans any good and that hewould be better off without it. According to Campbell, Fearsaid that he felt that if the Union came in they would askfor more money which would probably lead to a strike andthat it would be a long one.Campbell testified that he toldEvans that he had been with the union before and hecouldn't see how it did anything to help him.Dave Fear admitted the conversation with Evans andCampbell several days before the election.According toFear,Evans came up and asked Fear what he thought aboutthe Union and that Fear had replied as far as he was con-cerned it was worthless.When Evans asked why,Fear re-plied,"Well, with all your troubles,financially, you gotunion dues to pay andeverybodyin St. Louis trying to getrid of the union,I don't know whyyou want it here." Fearexplained that Evans was in the habit of complaining abouthis financial situation at least once a month.Fear admittedtelling Evans that if the Union was successful in its organiz-ing campaign and asked the Company for more than itcould pay this couldprobablylead to a strike because theCompany couldn'tpay an excessive amount.In recommending dismissal of this allegation of the com-plaint 7 I find that even were I to accept Evans'version of7Complaint paragraph 5 J and K. 186DECISIONSOF NATIONALLABOR RELATIONS BOARDthis conversation completely, there is nothing in the state-ments which he attributes to Foreman Fear which consti-tutes a violation of the Act. Moreover, on the basis of myobservation of thewitnesseswhile testifying I find thatCampbell was a more credible witness than Evans. All threewitnessesagreed on the characterization of the Union whichFear had offered. According to Campbell's credited testi-mony, Fear did no more than say that Evans would bebetter off without the Union than with it and speculatedthat if the Union asked for more money than Respondentcould afford to pay this could lead to a strike. Accordingly,I shall recommenddismissalof these allegations of the com-plaint.5.John Kranefuss and Foreman FearKranefuss testified to two conversations with ForemanFear, one on May 5, the day before the election, and thesecond during the morning of May 6, election day. In thefirst conversation, Kranefuss testified, the foreman came toKranefuss and asked what he had against the Company.Kranefuss replied that he had nothing against Respondentand Fear went on to say that Kranefuss should be gratefulto the Company for giving him a job, that it could not affordto give raises higher than what the employees were gettingbecause business was off and the Company was losing mon-ey.According to Kranefuss when in the May 6 conversationFear asked why Kranefuss wanted the Union he had repliedhe wanted the Union to represent the employees at meetingwith the Company. Fear said that was why the Companyhad a lawyer and Kranefuss asked who was paying thelawyer's fees.When Fear replied the Company did so,Kranefuss went on to say, "well, it doesn't seem right thatthe lawyers are going to go against the people that arepaying him his fee."Fear testified that he had but one conversation withKranefuss about the Union before the election. Fearclaimed that Kranefuss came to him and asked why theCompany's lawyers were working so hard to keep the Unionout. Fear replied, "why, they were just trying to save youguys from yourselves, that's all." With this, the conversationended. Fear denied having asked Kranefuss why he wantedthe Union.Only Kranefuss and Fear were present at the conversa-tion between them and once again the Trial Examiner mustchoose between the credibility of competing witnesses to theincident in determining whether the General Counsel hasproved an allegation of the complaint. I found Kranefuss tobe a credible witness who testified candidly and with con-viction. Fear did not create an equally favorable impression.Accordingly, I find that the conversations occurred as testi-fied to by Kranefuss and that in these conversations Fore-man Fear unlawfully interrogated Kranefuss as to hisUnion sympathy.D.The Alleged UnlawfulRefusal To BargainIhave heretofore found that on January 28, the date ofthe Union's demand for recognition, it represented a major-ity of the Company's employees in a unit appropriate forcollectivebargainmg. The complaint alleges S that theCompany's subsequent refusal to recognize and bargainwith the Union violated Section 8(a)(5) of the Act in that:A. Commencing on or about January 28, 1971, ands Paragraph 10 A and Bcontinuingto date, Respondent in bad faith did refuseand is refusing to bargain with the Union, notwith-standing that the Union is and has been at all timessince January 28, 1971,the duly designated collective-bargaining representative of the employees in the unitdescribed above in paragraph 6.B. Commencing on or aboutApril 9, 1971, and con-tinuing to date,Respondent has interfered with, re-strained and coerced its employees as described abovein paragraph 5,9 which acts and conduct tend to under-mine the Union and destroy its majority status andtend to impede the election process.Despite my finding of the Union majority in an appropri-ate unit andthe Company's refusal to bargain,I "concludethat the unfair labor practices in the circumstances in thisproceeding are neither so extensive in number nor so perva-sive in character as to require finding a violation of Section8(a)(5) or the imposition of a bargaining order to remedy theunlawful effect.'Roy Thomas and James Thomas, d/b/aThomas Market,191NLRB No. 75.As noted above the allegations pertaining to CompanyPresident Pand iris'asserted extemporaneous speech in ear-lyApril would have establisheda pervasive violation of theAct reaching out to all of the employees who were assertedlyassembled to hear that speech.However,based upon therecord testimony and my observation of the witnesses whogave testimony concerning that asserted violation, I havefound that in fact the speech did not take place and haverecommended dismissal of that pervasive allegation of thecornplamt.Were remains my findings concerning four incidentswhere Company supervisors interrogated employees and, inthree of the four conversations, threatened reprisal shouldthe Union be selected as the employees' collective-bargain-ing representative.These four incidents concern 3out of 75employees on the Company's payroll as of the date of thedemand for recognition.10 I do not find that so isolated apattern of unlawful conduct warrants the issuance of a bar-gaining order on the theory that the effect of the unlawfulconduct would make impossible the holding of a fair elec-tion even following a remedial order and compliance there-with.Rather,I"conclude that Respondent's violations hereincan be remedied through the use of traditional remedies soas to erase the effect of these unfair labor practices andinsure the holding of a fair election."Thomas Markets, su-pra.Accordingly, I shall recommend dismissal of the 8(a)(5)allegations of the complaint.IVREPORT ON OBJECTIONSAs previously noted, the Regional Director, havingfound that certain objections filed by the Union to the May6, 1971, election raised substantially the same issues as wereraised by the allegations of the complaint herein, consol-idated the representation and complaint proceedings for thepurposes of hearing, ruling, and decision, and ordered thatCase 14-RC-6671 be transferred to the Board. I have foundthat in the period immediately prior to the election theCompany interfered with, restrained, and coerced its em-ployees in the exercise of their rights to self-organization inviolation of Section 8(a)(1) of the Act. The Board has heldthat "conduct violative of Section 8(a)(1) is,a fortiori,con-duct which interferes with the exercise of a free and untram-meled choice in an election."Dal-Tex Optical Company,Inc.,137 NLRB 1782, 1786.9 See section III, B andC, supra10 Threats were directedagainstonly two employees. PANDJIRISWELDMENT COMPANYI find therefore that by its unfair labor practices Respon-dent prevented the employees from freel exercising theirchoice in the May 6, 1971, election. Accordingly, despite myfinding that those unfair labor practices do not warrant theissuanceof a bargaining order, I recommend that the elec-tion be set aside.V.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Company set forth in section III,above, occurring in connection with the Company's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.VI.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it will be recommended that itcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.CONCLUSIONS OF LAW1.Pandjiris Weidment Company is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.District No. 9, International Association of Machinistsand Aerospace Workers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By engaging in certain described conduct referred tohereinabove in section III, C, hereof, Respondent interferedwith, restrained and coerced its employees in the exercise ofrights guaranteed to them in Section 7 of the Act, andthereby engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4. The following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaningof Section 9(b) of the Act:All production and maintenance employees at theRespondent's St. Louis, Missouri, facility, excluding alloffice clerical and professional employees, guards andsupervisors as defined in the Act.5.The aforesaid unfair labor practices effect commercewithin the meaning of Section 2(6) and (7) of the Act.6. The Respondent has not committed other unfair laborpractices as alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER"The Respondent, Pandjiris Weidment Company, its offi-cers, agents, successors,and assigns,shall:1.Cease and desist from interrogating employees abouttheir union activity and sympathy; threatening employeesthat the Company might close or be sold if the Union weresuccessful in organizing the employees;threatening em-ployees that if the Union were selected as the collective-bargaining agent, there would be a reclassification of em-ployees with a resulting barring of employees from wageincreases; threatening that if the Union were selected as thebargaining representative of the employees the machine187shop might be closed; or, in any like or related mannerinterfering with, restraining, or coercing employees in theexercise of rights guaranteed by the Act.2.Post at its St. Louis, Missouri, facility, copies of theattached notice marked "Appendix."12 Copies of said no-tice, on forms provided by the Regional Director for Region14, after being duly signed by Respondent's authorized rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consec-utive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondentto insurethat said notices are not altered, defaced, or covered by anyother material.3.Notify the Regional Director for Region 14, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to complyherewith.stepsIT IS FURTHERRECOMMENDEDthat the complaint be dis-missed insofaras it allegesunfair labor practices not hereinfound, andIT IS FURTHER RECOMMENDED that the election conducted onMay 6, 1971, in Case 14-RC-6671 be set aside.11In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as providedin Section102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes12 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "13 In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read. "Notifythe Regional Director for Region 14, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply here-with."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question employees about their union ac-tivities or sympathies.WE WILL NOT threaten employees that if the Union isselected as their bargaining representative employeeswill be so classified as to prevent wageincreases.WE WILL NOT threaten employees that if the Union isselected as their bargaining representative the Compa-ny would close or be sold resulting in loss of employ-ment.WE WILL NOT in any like or related mannerinterferewith the rights of our employees under the law to en-gage in Union activity or to refrain from such activity,or force them to give up any of their rights under thelaw.You are free to become or remain members of DistrictNo. 9, International Association of Machinists and Aeros-pace Workers, AFL-CIO, or any other labor organization, 188DECISIONSOF NATIONAL LABOR RELATIONS BOARDor to refrain from doing so, and we won't punish you in anyThis is an official notice and must not be defaced byway if you do.anyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,PANDIIRISWELDMENT COMPANYor covered by any other material.(Employer)Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 210DatedByNorth 12th Boulevard, Room 448, St. Louis, Missouri(Representative)(Title)63101, Telephone 314-622-4142.